In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-16-00255-CR


                     DEWAYNE DESHAE WILLIS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 121st District Court
                                    Terry County, Texas
                  Trial Court No. 6553, Honorable Kelly Moore, Presiding

                                  December 28, 2016

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant, Dewayne Deshae Willis, through a single issue, appeals the

revocation of his probation for Class A misdemeanor theft. We affirm.

      Background

      The State moved to revoke appellant’s probation on eleven grounds. When

asked how he pled to the allegations, appellant answered true to ten of those eleven

grounds, but not true to the allegation expressed in paragraph A.          An evidentiary

hearing ensued during which the State presented evidence of a criminal trespass
committed by appellant. The latter objected because it was “not one of the allegations

in this revocation.” Furthermore, “any testimony regarding any potential violation of a

previous criminal trespass order is a criminal violation for which I was not given notice.”

In response, the trial court said:

       Well, unless you want to bifurcate the hearing -- you know, if we bifurcate
       the hearing, then once I make determinations if there’s been a violation,
       then I’m going to hear evidence of anything relevant on punishment. And
       so I guess what I’m going to do since you’ve entered a plea of true, I’m
       going to overrule the objection and allow the testimony, and I’ll consider it
       on my punishment.1

The motion to revoke was ultimately granted. The trial court found the allegations in the

motion to be “true” “. . . based upon your plea and the evidence presented. . . .” So too

did it revoke his probation and sentence him to 11 months in the county jail.

       Extraneous offense

       Through his sole issue, appellant asserts that the trial court denied him “due

process.” That is, the State allegedly was obligated to notify him of its intent to use the

evidence of criminal trespass as a ground for revoking probation. Assuming arguendo

that the “due process” complaint was preserved since the constitutional right was never

mentioned in the objection at trial, we nonetheless overrule the issue.

       Revocation proceedings are unitary in nature. Parker v. State, No. 05-13-01535-

CR, 2014 Tex. App. LEXIS 13838, at *5-6 (Tex. App.—Dallas December 29, 2014, no

pet.) (not designated for publication). In such proceedings “as in a punishment hearing,

the parties may offer any evidence the court deems relevant to sentencing, including

unadjudicated extraneous offenses and previous bad acts attributable to the defendant.”

Id. The trial court at bar knew that, as evinced by its explanation for overruling the


       1
           Appellant did not request a bifurcated hearing.

                                                      2
objection.   So too did it reveal that the evidence at issue would be considered for

purposes of “punishment,” which it had the authority to do. And, appellant fails to argue

that he was entitled to some prior notice of its use for that purpose as a condition to it

being admitted. Nor did he cite us to anything of record illustrating that the State offered

the evidence as an alternative basis upon which to revoke his probation; indeed, it was

not needed given the plea of true to ten other allegations.

       Accordingly, we affirm the judgment of the trial court.




                                                                 Brian Quinn
                                                                 Chief Justice




Do not publish.




                                             3